On Petition for Rehearing.
Davis, J.
In his petition for a rehearing, the appellant insists that he was entitled to judgment bn the special verdict in his favor, because there is no finding therein that the appellee advertised the hogs for sale. The special verdict shows that the appellant, as a public officer in the discharge of his official duty, in pursuance of the provision of a statute, came into the lawful possession of the hogs by /taking them up and impound*281ing them while running at large upon the road and unenclosed lands of his road district, and that their owner, the appellant, was known to him, and that he gave the owner notice in- writing that the hogs were impounded by him, and that the owner went to the appellee’s farm and the hogs were exhibited to him by appellee; and that appellant left the hogs in appellee’s possession for twenty days, and then, without payment or tender of payment of appellee’s fees or charges for the care or custody of the hogs, and without any demand for the possession thereof, brought this suit to recover them. '
Filed January 30, 1896.
It is clear that appellee came into the lawful possession of the hogs when he took them up, and there is nothing in the finding indicating that he did not continue in such lawful possession until the commencement of this suit. If it appeared that he failed to advertise the hogs for sale at the time or in the manner provided by statute, or that he had, by any other act, either of omission or commission, rendered his possession of the hogs wrongful or unlawful, a different question would be presented. In the light of the facts found, we cannot presume that the officer failed in the discharge of his duties as defined by the statute. Wyman v. Turner, 14 Ind. App. 118.
The petition for rehearing is overruled.
Gavin, C. J., and Lotz, J., dissent.-